Cecil Barnes was convicted of robbery. On appeal to the Court of Appeals the judgment of the trial court was reversed. The cause is brought before us on petition by the State of Alabama for writ of certiorari to the Court of Appeals, to review and revise the opinion and judgment of that court. On this review for certiorari we look alone to the opinion of the Court of Appeals for the facts of the case. Davis v. State, 237 Ala. 143,185 So. 774.
We are of the opinion that the writ should be denied, but, as we have often observed, denial of the writ does not necessarily indicate an approval of all that is said in the opinion of the Court of Appeals. In the instant case this has particular reference to the discussion of the doctrine of res gestae which we think inapplicable to the facts of this case as found in the opinion of the Court of Appeals.
Writ of certiorari is denied.
Judgment affirmed.
GARDNER, C. J., and BOULDIN and FOSTER, JJ., concur.